Per Curiam,
An examination of this record discloses no error in tbe decree or in the proceedings leading up thereto. Appellant’s deed of January 31, 1870, to Oliver Shannon and others, “trustees of the United Presbyterian Church of Fleming Station,” etc., “in trust for said church, and for the sole use and behoof of the congregation,” etc., contains no condition or provision that gives him any special standing to object to the decree. Neither of the specifications of error is sustained.
Decree affirmed and the appeal dismissed with costs to be paid by appellant.